  Case 15-16827         Doc 26     Filed 02/26/19 Entered 02/26/19 11:36:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-16827
         DENISE DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/12/2015.

         2) The plan was confirmed on 08/24/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/02/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $29,587.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-16827        Doc 26        Filed 02/26/19 Entered 02/26/19 11:36:28                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $9,474.83
       Less amount refunded to debtor                             $179.56

NET RECEIPTS:                                                                                       $9,295.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $401.92
    Other                                                                     $59.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,461.42

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CAVALRY SPV I LLC                 Unsecured      3,521.00       3,521.70         3,521.70        352.17        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           537.97           NA            537.97        537.97        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         537.97           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured          60.00      1,817.60         1,817.60        181.76        0.00
COMMONWEALTH EDISON               Unsecured      1,371.44       1,198.96         1,198.96        119.90        0.00
Fed Loan Serv                     Unsecured      5,522.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      5,138.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      3,759.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      3,602.00            NA               NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,578.00            NA               NA            0.00       0.00
HARVARD COLLECTION SERVICE        Unsecured     11,656.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured      4,000.00       4,423.28         4,423.28        442.33        0.00
INTERNAL REVENUE SERVICE          Unsecured     18,000.00     31,447.22        31,447.22       3,144.72        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA            NA            300.00          30.00       0.00
INTERNAL REVENUE SERVICE          Priority             NA           0.00             0.00           0.00       0.00
INTERNAL REVENUE SERVICE          Secured              NA         300.00           300.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         250.00        250.00           250.00          25.00       0.00
NAVIENT                           Unsecured      8,242.00            NA               NA            0.00       0.00
NAVIENT                           Unsecured      7,609.00            NA               NA            0.00       0.00
NAVIENT                           Unsecured      7,350.00            NA               NA            0.00       0.00
NAVIENT                           Unsecured      5,058.00            NA               NA            0.00       0.00
NAVIENT                           Unsecured      4,896.00            NA               NA            0.00       0.00
NAVIENT                           Unsecured      3,950.00            NA               NA            0.00       0.00
NAVIENT                           Unsecured      2,927.00            NA               NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      8,344.00     48,089.56        48,089.56            0.00       0.00
OCWEN FINANCIAL SERVICES          Unsecured     27,333.00            NA               NA            0.00       0.00
OCWEN LOAN SERVICING LLC          Secured              NA           0.00             0.00           0.00       0.00
OCWEN LOAN SERVICING LLC          Secured       57,667.00    152,048.09       152,048.09            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         368.17           NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN             Unsecured      5,041.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN             Unsecured      3,986.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-16827          Doc 26     Filed 02/26/19 Entered 02/26/19 11:36:28                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim        Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed         Paid          Paid
US DEPT OF ED FEDLOAN            Unsecured      3,757.00            NA           NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      2,733.00            NA           NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured      5,856.00     21,329.90     21,329.90           0.00        0.00
WEBBANK/FINGERHUT                Unsecured          45.00           NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                Interest
                                                            Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $152,048.09               $0.00                 $0.00
      Mortgage Arrearage                                     $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                                $0.00               $0.00                 $0.00
      All Other Secured                                    $837.97             $537.97                 $0.00
TOTAL SECURED:                                         $152,886.06             $537.97                 $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00               $0.00
       Domestic Support Ongoing                               $0.00                $0.00               $0.00
       All Other Priority                                     $0.00                $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $112,378.22          $4,295.88                  $0.00


Disbursements:

       Expenses of Administration                              $4,461.42
       Disbursements to Creditors                              $4,833.85

TOTAL DISBURSEMENTS :                                                                          $9,295.27




UST Form 101-13-FR-S (09/01/2009)
  Case 15-16827         Doc 26      Filed 02/26/19 Entered 02/26/19 11:36:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
